Opinion issued October 15, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                           ————————————
                               NO. 01-19-00099-CR
                            ———————————
                   JARVIS MARQUIS TILLMAN, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Case No. 1580017



                          MEMORANDUM OPINION

      Appellant, Jarvis Marquis Tillman, has filed three pro se letter-motions to

dismiss, stating that he would like to dismiss his appeal upon receipt of this letter

and to expedite the mandate. The Court construes the letter-motions filed by
appellant as a motion to dismiss his appeal and to expedite the mandate. See TEX. R.

APP. P. 42.2(a), 18.1(c). Ten days have passed with no response. See TEX. R. APP. P.

10.3(a). No opinion has issued. See TEX. R. APP. P. 42.2(a).

      Although appellant’s motion to dismiss is only signed by the pro se appellant

and does not contain a certificate of service or conference, it was filed after

appellant’s appointed counsel filed a motion to withdraw with an Anders brief, both

of which contain counsel’s signature, and after the State filed a waiver of its right to

respond to the Anders brief. See Anders v. California, 386 U.S. 738 (1967). Thus,

construing the various motions together with the State’s waiver, we conclude that

good cause exists to suspend the operation of Rules 10.1, 18.1(a), and 42.2(a) in this

appeal. See TEX. R. APP. P. 2, 10.1(a), 18.1(a), 42.2(a); see also Selph v. State, No.

01-16-00776-CR, 2017 WL 2375788, at *1 (Tex. App.—Houston [1st Dist.] June 1,

2017, no pet.).

      Accordingly, we grant appellant’s motion and dismiss this appeal. See TEX.

R. APP. P. 42.2(a), 43.2(f). Further, because the motion to expedite demonstrates

good cause to expedite issuance of the mandate, we grant the motion and direct the

clerk of this Court to issue the mandate immediately. See TEX. R. APP. P. 18.1(c).

      We dismiss any other pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Lloyd.


                                           2
Do not publish. See TEX. R. APP. P. 47.2(b).




                                         3